EXHIBIT 10.20
 
AMENDMENT NO. 1 TO
CORPORATE ADVISORY AGREEMENT
 
THIS AMENDMENT No. 1 TO CORPORATE ADVISORY AGREEMENT (the “Amendment”) is made
this 17th day of August, 2012 (the “Effective Date”) by and among HEARTLAND
CAPITAL MARKETS, LLC, a Texas corporation, located a 6170 Research Rd., Suite
209, Frisco, TX 75033 (the “Advisor”) and DYNAMIC ENERGY ALLIANCE CORPORATION, a
Florida corporation, located at Memphis Clark Tower, 5100 Poplar Avenue, Suite
2700, Memphis, Tennessee 38137 (the “Company”).
 
Recitals


WHEREAS, Advisor and Company are parties to that certain Consulting Agreement
dated June 1, 2012 (the “Original Agreement”) pursuant to which Advisor
agreed to provide various advisory services, including equity and/or debt
financings, strategic planning, merger and acquisition possibilities and
business development activities that include various investor relations
services, strategic business planning, broker dealer relations, financing
alternatives and sources, and due diligence meetings for the investor community;


WHEREAS, the Effective Date and Term of the Agreement was defined as a period of
three (3) months (the “Initial Term”), commencing on June 1, 2012, renewal upon
written agreement of the parties fore each additional three-month period, unless
otherwise terminated early under certain provisions;


WHEREAS, part of the Compensation to Advisor was defined as a one-time payment
of 250,000 shares of restricted common stock of the Company, due at signing; and


WHEREAS, Advisor and Company desire to amend the Original Agreement to modify
the Effective Date and Term and Compensation sections on the terms and
conditions set forth herein below.


NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable considerations, receipt of which is hereby acknowledged,
the parties to this Amendment agree as follows:
 
Agreement
 
Section 1. Defined Terms. Unless otherwise indicated herein, all terms, which
are capitalized, but are not otherwise defined herein shall have the meaning
ascribed to them in the Original Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
Section 2. Amendment to Original Agreement.
 
(a)   Section 1, paragraph (a) of the Original Agreement is hereby amended to
reflect the following:
 
“(a) The Company hereby retains the Advisor on a non-exclusive basis to perform
the services set forth in paragraph (b) below during the three (3) month period,
commencing on September 1, 2012, which shall be renewable upon written agreement
of the parties for each additional three month period (the initial three-month
period and any renewals thereof, the "Term"), commencing on the date hereof, and
the Advisor hereby accepts such retention and shall perform for the Company the
duties described herein, faithfully and to the best of its ability. During the
Term, the Advisor shall report directly to the President of the Company or such
other senior officer of the Company as shall be designated by the President of
the Company.”
 
(b)   Section 2, paragraph (a) of the Original Agreement is hereby amended to
reflect the following:
 
“(a) The Company shall pay to the Advisor a fee consisting of Two Hundred Fifty
Thousand (250,000) Restricted Shares of the Company's Restricted Common Stock
for the retention of the Advisors services ("Advisory Fee"). Advisory Fee will
be considered fully earned on the date of issuance and due to Advisor at the
execution of this Agreement by Company.”


Section 3. Ratifications; Inconsistent Provisions. Except as otherwise expressly
provided herein, the Original Agreement, is, and shall continue to be, in full
force and effect and is hereby ratified and confirmed in all respects, except
that on and after the Effective Date: (i) all references in the Original
Agreement to “this Agreement”, “hereto”, “hereof”, “hereunder” or words of like
import referring to the Original Agreement shall mean the Original Agreement as
amended by this Amendment and (ii) all references in the Consulting Agreement,
“thereto”, “thereof”, “thereunder” or words of like import referring to the
Original Agreement shall mean the Original Agreement as amended by thus
Amendment. Notwithstanding the foregoing to the contrary, to the extent that
there is any inconsistency between the provisions of the Original Agreement and
this Amendment, the provisions of this Amendment shall control and be binding.


Section 4. Counterparts. This Amendment may be executed in any number of
counterparts, all of which will constitute one and the same instrument and shall
become effective when one or more counterparts have been signed by each of the
parties and delivered to the other party. Facsimile or other electronic
transmission of any signed original document shall be deemed the same as
delivery of an original.
 
[Signatures follow on next page]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and the Advisor have caused their respective
signature page to this Amendment to be duly executed as of the date first
written above.
 

 
COMPANY
         
Dynamic Energy Alliance Corporation,
A Florida Corporation
                 
 
By:
/s/ James Michael Whitfield
     
James Michael Whitfield
     
President and Chief Executive Officer
           
And,
           
ADVISOR
           
Heartland Capital Markets,
A Texas limited liability company
            By:
/s/ Casey Jensen
     
Casey Jensen
     
Managing Director

 
 
3

--------------------------------------------------------------------------------